—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
*809Petitioner, a prison inmate, was found guilty of possessing a weapon and engaging in conduct involving the threat of violence after it was revealed from multiple confidential sources that petitioner was planning on using his influence to encourage a confrontation between competing ethnic groups in the prison facility. Based upon our review of the record, including the confidential memorandum, the misbehavior report, the confidential audio tape and interview, we conclude that substantial evidence supports the determination of guilt (see, Matter of Rivera v Selsky, 272 AD2d 708). Furthermore, petitioner’s contention that the weapon found during a frisk of a common area did not belong to him raised a credibility issue for the Hearing Officer to resolve (see, Matter of Chujoi v Selsky, 272 AD2d 801). To the extent that petitioner’s remaining contentions have been preserved for our review, we find them to be without merit.
Cardona, P. J., Mercure, Spain, Graffeo and Lahtinen, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.